Citation Nr: 1506574	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  14-40 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a positive tuberculin test.  

2.  Entitlement to service connection for a dental condition.  

3.  Entitlement to a disability rating in excess of 10 percent for right inguinal herniorrhaphy incision scar.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to May 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Sioux Falls, South Dakota Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction remains with the New York, New York RO.  

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional records have been added to the present appeal, including the Veteran's November 2014 VA Form 9, which have been reviewed in this case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the current case, the Veteran stated that he wanted to appear at a hearing before a Veterans Law Judge of the Board at his local RO in his November 2014 VA Form 9.  This request was later reaffirmed in a February 2015 Motion to Remand for a Travel Board Hearing filed by his representative.  The Veteran is entitled to a hearing before the Board as a matter of right.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2014).  Under the circumstances, the Board has no discretion and the case must be remanded to afford the Veteran the opportunity to testify at the requested video conference hearing.  See id.  Notice of the scheduled hearing should then be sent to the Veteran's latest address of record. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for hearing before a Veterans Law Judge of the Board at his local RO.  Notify the Veteran of the date, time, and location of this hearing at his latest address of record.  Place a copy of the notification letter in the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




